Exhibit 10.50
 
Building Materials Holding Corporation
 
2005 Deferred Compensation Plan
 
for Directors
 
(Amended and Restated 2007, Effective as of January 1, 2005)
 


TAX ADVICE DISCLAIMER: Any statements regarding tax matters made herein,
including any attachments, cannot be relied upon by any person to avoid tax
penalties and are not intended to be used or referred to in any marketing or
promotional materials. To the extent this communication contains a tax statement
or tax advice, Holme Roberts & Owen LLP does not and will not impose any
limitation on disclosure of the tax treatment or tax structure of any
transactions to which such tax statement or tax advice relates.


--------------------------------------------------------------------------------


 
TABLE OF CONTENTS


    
 
Page
ARTICLE 1. DEFINITIONS
1
1.1
Account
1
1.2
Beneficiary
1
1.3
Board of Directors
1
1.4
Cash Account
1
1.5
Change in Control
1
1.6
Code
2
1.7
Committee
2
1.8
Company
2
1.9
Company Contributions
2
1.10
Compensation
2
1.11
Deferral
2
1.12
Disability
2
1.13
Effective Date
3
1.14
ERISA
3
1.15
Fees
3
1.16
Hardship
3
1.17
Liquidation
3
1.18
Participant
3
1.19
Plan
3
1.20
Plan Year
4
1.21
Regulations
4
1.22
Separation from Service
4
1.23
Service
4
1.24
Stock
4
1.25
Trust or Trust Agreement
4
1.26
Trust Fund
4
1.27
Trustee
4
   
ARTICLE 2. ELIGIBILITY
4
2.1
Eligibility Requirements
4
2.2
Lapse of Eligibility
5
   
ARTICLE 3. DEFERRED COMPENSATION
5
3.1
Deferral Elections
5
3.2
Vesting
6
   
ARTICLE 4. PAYMENT OF DEFERRED COMPENSATION
6
4.1
Election of Timing of Payment
6
4.2
Election of Method of Payment
8
4.3
Subsequent Elections
9
4.4
Payment upon Hardship
9
4.5
Payment Following a Change in Control
9

 
Deferred Compensation Plan for Directors 
 

i

--------------------------------------------------------------------------------


 
4.6
Payment upon Death
10
4.7
Designation of Beneficiary
10
4.8
Administration of Payments
10
4.9
Permitted Acceleration of Payments
10
4.10
Permitted Delay of Payments
11
   
ARTICLE 5. TRUST AND INVESTMENT
12
5.1
Accounts
12
5.2
Participants’ Rights Unsecured
12
5.3
Trust Agreement
12
5.4
Crediting and Debiting of Account
12
5.5
Voting of Stock Held in Stock Accounts
13
   
ARTICLE 6. AMENDMENT AND TERMINATION
14
6.1
Amendment
14
6.2
Termination
14
   
ARTICLE 7. ADMINISTRATION
14
7.1
Administration
14
7.2
Applying for Benefits
14
7.3
Liability of Committee; Indemnification
16
7.4
Expenses
16
   
ARTICLE 8. GENERAL AND MISCELLANEOUS
16
8.1
Rights Against the Company
16
8.2
Assignment or Transfer
17
8.3
Severability
17
8.4
Construction
17
8.5
Governing Law
17
8.6
Payment Due to Incompetence
17
8.7
Taxes
17
8.8
Insurance
17
8.9
Attorney’s Fees
18
8.10
Plan Binding on Successors and Assignees
18

 
Attachment  Acknowledgment
 
Deferred Compensation Plan for Directors
 
ii

--------------------------------------------------------------------------------


 
BUILDING MATERIALS HOLDING CORPORATION
2005 DEFERRED COMPENSATION PLAN
FOR DIRECTORS
 
Building Materials Holding Corporation, a Delaware corporation (the “Company”)
hereby establishes an unfunded plan for the purpose of providing deferred
compensation for a select group of non-employee directors and management
consultants in compliance with Section 409A of the Internal Revenue Code, as
amended (the “Code”).
 
RECITALS
 
WHEREAS, the Participants identified by the Compensation Committee of the Board
of Directors of the Company, or any other committee designated by the Board of
Directors of the Company to administer the Plan in accordance with Article 8 of
the Plan (the “Committee”), as eligible to participate in the Plan (each a
“Participant,” or collectively the “Participants”) provide services to the
Company; and
 
WHEREAS, the Company desires to continue to maintain an unfunded deferred
compensation plan and the Participants desire the Company to pay certain
deferred compensation and/or related benefits to or for the benefit of the
Participants, or a designated Beneficiary, or both;
 
WHEREAS, the Company established this deferred compensation plan with respect to
compensation earned on or after January 1, 2005 to comply with Code Section
409A;
 
NOW, THEREFORE, the Company hereby amends and restates the Plan for the purpose
of complying with the final regulations promulgated under Code Section 409A,
which become effective January 1, 2008.
 
ARTICLE 1. DEFINITIONS
 
1.1
Account means, collectively, the separate subaccount(s) established under the
Plan and the Trust for each Participant. The term “Account” shall include the
Cash Account and the Stock Account, except where the context indicates
otherwise. The Company shall furnish each Participant with a statement of his or
her Account balances at least annually.

 
1.2
Beneficiary means the beneficiary designated by the Participant to receive the
Participant’s deferred compensation benefits in the event of his or her death.

 
1.3
Board of Directors means the Board of Directors of the Company.

 
1.4
Cash Account means the separate account established under the Plan for each
Participant who elects to defer Fees in a form other than Stock.

 
1.5
Change in Control means the occurrence of any of the following, limited to the
extent any such occurrence is consistent with the definition of a “change in
ownership,” “change in effective control,” “change in the ownership of a
substantial portion of a corporation’s assets” or similar event described in
Code Section 409A or the Regulations:


--------------------------------------------------------------------------------




 
(a)
when any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 as amended (“Exchange Act”) (other than the
Company, a Subsidiary or a Company benefit plan, including any trustee of such
plan acting as trustee) is or becomes the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing fifty percent (50%) or more of the combined voting power of
the Company’s then outstanding securities, where such person’s beneficial
ownership of the Company’s securities was not initiated by the Company or
approved by the Board of Directors; or

 

 
(b)
the occurrence of a transaction requiring shareholder approval, and involving
the sale of all or substantially all of the assets of the Company or the merger
of the Company with or into another corporation, where such merger was not
initiated by the Company and in which the Company is not the surviving parent
entity; or

 

 
(c)
a change in the composition of the Board of Directors during any 12-month
period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” means directors who are elected, or
nominated for election, to the Board of Directors with the affirmative votes of
at least a majority of the Incumbent Directors at the time of such election or
nomination (but shall not include an individual whose election or nomination is
in connection with an actual or threatened proxy contest relating to the
election of directors to the Company).

 
1.6
Code means the Internal Revenue Code of 1986, as amended from time to time.
Reference to any Code section shall include any successor or comparable
provision of the Code or application Regulations.

 
1.7
Committee means the Compensation Committee of the Board of Directors, or any
other committee designated by the Board of Directors to administer the Plan in
accordance with Article 8.

 
1.8
Company means Building Materials Holding Corporation, a Delaware Corporation,
any successor organization thereto, and any corporation or other entity that
must be aggregated with Building Materials Holding Corporation pursuant to the
Code or Regulations.

 
1.9
Company Contributions means the Company’s discretionary contribution, if any,
pursuant to Section 3.1(b).

 
1.10
Compensation means any and all Fees payable or Stock issuable to Participants
for Service rendered.

 
1.11
Deferral refers to a Participant’s legally binding right during a Plan Year to
compensation that, pursuant to the terms of the Plan and in compliance with Code
Section 409A and the Regulations, is payable to (or on behalf of) the
Participant in a later Plan Year. If an attempted Deferral does not comply with
the term of the Plan, Code Section 409A or the Regulation, the Committee may, in
its sole discretion, reform or reject the attempted Deferral to avoid the
violation of Code Section 409A by the Participant or the Plan.

 
1.12
Disability means—

 

 
(a)
the condition of being unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or 

 
Deferred Compensation Plan for Directors
 
2

--------------------------------------------------------------------------------




 
(b)
by reason of suffering from any medically determinable physical or mental
impairment that is expected to result in death or can be expected to last for a
continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Company.

 
1.13
Effective Date of this amendment and restatement means January 1, 2005, except
as otherwise specified.

 
1.14
ERISA means the Employee Retirement Income Security Act of 1974, as amended.

 
1.15
Fees means cash amounts payable to Participants for Service rendered.

 
1.16
Hardship refers to a payment made on account of an unforeseeable immediate and
heavy financial need of the Participant and that is necessary to satisfy that
financial need in accordance with the following.

 

 
(a)
Amount. The amounts distributed with respect to an emergency cannot exceed the
amounts necessary to satisfy such emergency plus amounts necessary to pay taxes
reasonably anticipated as a result of the payment, after taking into account the
extent to which such hardship is or may be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the Participant’s
assets (to the extent the liquidation of such assets would not itself cause
severe financial hardship).

 

 
(b)
Circumstances. Whether a Participant has an immediate and heavy financial need
shall be determined by the Committee based on all relevant facts and
circumstances, and shall refer to a severe financial hardship to the Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, or a dependent (as defined in Code Section 152(a)) of the Participant;
loss of the Participant’s property due to casualty; or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant.

 
1.17
Liquidation means any liquidation or dissolution of the Company taxed under Code
Section 331 or with approval of a bankruptcy court pursuant to United States
Code Title 11, Section 503(b)(1)(A).

 
1.18
Participant means any individual who is (a) a member of the Board of Directors
who is not an employee of the Company, or (b) providing management consultation
to the Company in his or her capacity as an independent contractor, and who is
designated by the Company to be entitled to defer compensation pursuant to the
Plan, or (c) an individual who previously satisfied the conditions of this
section and has an Account under the Plan. The term “Participant” includes a
Participant’s Beneficiary where the context so requires.

 
1.19
Plan means the Building Materials Holding Corporation 2005 Deferred Compensation
Plan for Directors, as amended from time to time.

 
Deferred Compensation Plan for Directors
 
3

--------------------------------------------------------------------------------



1.20
Plan Year means the year beginning each January 1 and ending December 31.

 
1.21
Regulations means the rules, regulations, interpretations and procedures
promulgated under Code Section 409A and other relevant sections of the Code, as
modified from time to time.

 
1.22
Separation from Service of a director or independent contractor of the Company
has occurred when the Company and the individual reasonably anticipate that no
services (as a director, independent contractor or employee) in excess of 49% of
the average level of services performed over the immediately preceding 12 months
will be performed after that date, regardless of the reason (other than death)
for the reduction in services; provided that a “Separation from Service” shall
not occur if a Participant is on bona fide leave of absence of up to 6 months
and, if longer, has a contractually or statutorily protected right of
reemployment. “Separation from Service” shall be interpreted in accordance with
the meaning of “separation from service” or similar term under Code Section 409A
and the Regulations.

 
1.23
Service means the Participant’s service with the Company that is not interrupted
or terminated based on the facts and circumstances.

 
1.24
Stock means the Common Stock issuable by the Company to Participants for Service
rendered.

 
1.25
Trust or Trust Agreement means the Trust Agreement applicable to the Plan, as
amended from time to time, entered into between the Company and the Trustee to
carry out the provisions of the Plan.

 
1.26
Trust Fund means the cash and other assets and/or properties held and
administered by Trustee, other than Stock, pursuant to the Trust to carry out
the provisions of the Plan.

 
1.27
Trustee means the designated Trustee acting at any time under the Trust.

 
ARTICLE 2. ELIGIBILITY
 
2.1
Eligibility Requirements. Eligibility to participate in the Plan shall be
limited to the Participants of the Company who—

 

 
(a)
are classified as non-employee directors or independent contractors,

 

 
(b)
have been selected by the Committee to participate in the Plan; and

 

 
(c)
execute a participation agreement in such form and according to such procedures
as determined by the Committee or receive an acknowledgement permitting a
Participant to participate in the Plan according to such terms as specified by
the Committee.

 
Deferral of Compensation under the Plan shall not commence until the Participant
has complied with the election procedures set forth in Article 3. Nothing in the
Plan or in the Acknowledgment should be construed to require any contributions
to the Plan on behalf of the Participant by the Company.


Deferred Compensation Plan for Directors

4

--------------------------------------------------------------------------------



2.2
Lapse of Eligibility. In the event the Committee determines, in its sole
discretion, that any Participant shall no longer be eligible to participate in
the Plan, or no longer qualifies as a member of a select group of management or
highly compensated employees of the Company, then the Participant shall cease
active participation in the Plan and all contributions made on the Participant’s
behalf shall cease as of the date determined by the Committee.

 
ARTICLE 3. DEFERRED COMPENSATION
 
3.1
Deferral Elections.

 

 
(a)
Election to Defer Compensation. Each eligible Participant may elect to defer
annually the receipt of a portion of the Fees and/or Stock for Service otherwise
payable to him or her by the Company during each Plan Year or portion of a Plan
Year that the Participant is in Service. Any Participant’s election to defer
Compensation must satisfy the following conditions:

 

 
(1)
Newly Eligible Participants. A Participant who is elected as a director during a
Plan Year shall have 30 days from the date of first becoming a Participant to
submit the required election documents for the then-current Plan Year.

 

 
(2)
Plan Year Elections. Each other election must be made no later than the day
prior to the beginning of the Plan Year during which the Compensation to be
deferred is earned or such later date as may be permitted under Code Section
409A.

 

 
(3)
Minimum and Maximum Deferrals. The minimum annual Deferral amount to be withheld
from Fees is $5,000. The minimum percentage of Stock that may be deferred
annually is 100%.

 

 
(4)
Conditions of Election. Any Deferral election must be made in such form as
required by the Committee, then completed by the Participant and delivered to
the Company, together with all other documents required by the Committee. Each
Deferral election shall be irrevocable with respect to any Compensation covered
by the election, including Compensation payable in the Plan Year in which the
election suspending or modifying the prior Deferral election is delivered to the
Company.

 

 
(5)
Evergreen Election. Each election or discontinuance of an election will continue
in force for each successive Plan Year until or unless suspended or modified by
the filing of a new election with the Company by the Participant in accordance
with subsection (a)(2).

 

 
(6)
Transition Period Elections. Deferral elections for the 2005 Plan Year shall be
made no later than March 15, 2005. Prior to January 1, 2006, a Participant shall
be permitted to terminate participation in the Plan or cancel a Deferral
election for the 2005 Plan Year, causing the amounts subject to such termination
or cancellation to be includible in the Participant’s current income.



Deferred Compensation Plan for Directors

5

--------------------------------------------------------------------------------




 
(b)
Company Contributions. The Company shall not be obligated to make any other
contribution to the Plan on behalf of any Participant at any time. The Company
may make Company Contributions to the Plan on behalf of one or more the
Participants. Company Contributions, if any, made to Participants’ Cash Accounts
shall be determined in the sole and absolute discretion of the Company, and may
be made without regard to whether the Participant to whose Cash Account such
contribution is credited has made, or is making, Deferrals. The Company shall
not be bound or obligated to apply any specific formula or basis for calculating
the amount of any Company Contributions, and the Company shall have sole and
absolute discretion as to the allocation of Company Contributions among
Participants’ Cash Accounts. The use of any particular formula or basis for
making a Company Contribution in one year shall not bind or obligate the Company
to use such formula or basis in any other year. 

 

 
(c)
Accounts. Fees deferred by a Participant shall be credited to the Stock Account
or the Cash Account as elected by the Participant. Deferral elections must
specify, in increments of 25% of the deferred Fees covered by the election, the
percentages to be allocated between the Stock Account and the Cash Account.
Elections shall be irrevocable and applied on a consistent basis for the Plan
Year; no transfers between the Stock Account and the Cash Account shall be
permitted. No special fund shall be established nor shall any notes or
securities be issued by the Company with respect to a Participant’s Accounts.

 

 
(1)
Fees. The credit for deferred Fees shall be entered on the Company’s books of
account each quarter at the time that Fees are paid to other directors who do
not elect to defer the payment of such Fees.

 

 
(2)
Stock. The number of shares of Stock deferred by a Participant shall be credited
to the Stock Account, including fractional shares. The credit for deferred Stock
shall be entered on the Company’s books of account as soon as practicable after
the Company’s annual shareholders’ meeting of the year subject to the Deferral.
With respect to Fees deferred to a Participant’s Stock Account, the Stock
Account shall be credited with a number of shares equal to the deferred Fees
divided by the fair market value of the shares. Dividends payable on Stock may
be used to purchase additional Stock, as determined in the sole discretion of
the Trustee.

 
3.2
Vesting. All Deferrals elected by the Participant from Fees or Stock shall be
fully vested at all times. Notwithstanding any provision of the Plan to the
contrary, Company Contributions, if any, may be subject to a substantial risk of
forfeiture in accordance with the terms of a vesting schedule, which may be
determined by the Company in its sole discretion.



ARTICLE 4. PAYMENT OF DEFERRED COMPENSATION
 
4.1
Election of Timing of Payment.

 

 
(a)
Affirmative Election. Each Participant who makes a Deferral election for a Plan
Year under Section 3.1 shall submit an election of the timing of payment
applicable to that Deferral. Any Participant’s election of the timing of payment
must satisfy the following conditions:



Deferred Compensation Plan for Directors

6

--------------------------------------------------------------------------------




 
(1)
Newly Eligible Participants. A Participant shall have 30 days from the date of
first becoming a Participant to submit the required election for the
then-current Plan Year.

 

 
(2)
Plan Year Elections. Each other election must be made no later than the day
prior to the beginning of the Plan Year during which the Eligible Compensation
to be deferred is earned or such later date as may be permitted under Code
Section 409A.

 

 
(3)
Transition Period Elections. On or before December 31, 2008, a Participant shall
be permitted to revoke or revise his designated time of payment in accordance
with the procedures established by the Committee. The revised election shall
designate a time of payment described in subsection (b) according to procedures
established by the Committee, provided that no change in the timing of payment
shall result in acceleration of any payment to the year in which the revised
election is made or delay of any payment otherwise payable in the year in which
the election is made.

 

 
(b)
Timing. Participants may choose among the following times for payment in
accordance with the procedures established by the Committee:

 

 
(1)
upon the Participant’s reaching a specified age,

 

 
(2)
upon the Participant’s Separation from Service, or

 

 
(3)
upon either—

 

 
(A)
the earlier to occur of the events in subsections (b)(1) and (b)(2), or

 

 
(B)
the later to occur of the events in subsections (b)(1) and (b)(2).

 
Notwithstanding any provision to the contrary, a Participant may choose a
specific date as the time of payment, or as an alternate time of payment if the
election specifies “the earlier of” or “the later of” the specific date and
another permissible event (e.g., specified age or Separation from Service), at
such times and in accordance with the procedures established by the Committee
 

 
(c)
Default Elections. In the event the Participant fails properly to designate the
timing of payment, subject to a subsequent election made under Section 4.3, such
amounts shall be payable upon the Participant’s Separation from Service.

 

 
(d)
Other Payment Events. Notwithstanding the Participant’s elected timing of
payment, the Company shall commence payment upon the earliest to occur of the
following events:

 

 
(1)
the Participant’s Hardship as provided in Section 4.4;



Deferred Compensation Plan for Directors

7

--------------------------------------------------------------------------------




 
(2)
a Change in Control of the Company as provided in Section 4.5;

 

 
(3)
the Participant’s Disability, as determined by the Committee in its sole
discretion, according to the Participant’s elected method of payment; or

 

 
(4)
the Participant’s death, according to the Participant’s elected method of
payment.

 
4.2
Election of Method of Payment.

 

 
(a)
Affirmative Election. Each Participant who makes a Deferral election for a Plan
Year under Section 3.1 shall submit an election of the method of payment
applicable to that Deferral. Any Participant’s election of the timing of payment
must satisfy the following conditions:

 

 
(1)
Newly Eligible Participants. A Participant shall have 30 days from the date of
first becoming a Participant to submit the required election for the
then-current Plan Year.

 

 
(2)
Plan Year Elections. Each other election must be made no later than the day
prior to the beginning of the Plan Year during which the Eligible Compensation
to be deferred is earned or such later date as may be permitted under Code
Section 409A.

 

 
(3)
Transition Period Elections. On or before December 31, 2008, a Participant shall
be permitted to revoke or revise his designated method of payment in accordance
with the procedures established by the Committee. The revised election shall
designate a method of payment described in subsection (b) according to
procedures established by the Committee, provided that no change in the method
of payment shall result in acceleration of any payment to the year in which the
revised election is made or delay of any payment otherwise payable in the year
in which the election is made.

 

 
(b)
Methods. Participants may choose among the following methods of payment in
accordance with the procedures established by the Committee:

 

 
(1)
with respect to cash amounts—


 
(A)
a single lump sum payment,

 

 
(B)
monthly installments over a designated period of 60 months, which installments
shall each be treated as a separate payment, subject to the procedures
established under Section 4.3, or

 

 
(C)
monthly installments over a designated period of 120 months, which installments
shall each be treated as a separate payment, subject to the procedures
established under Section 4.3; and

 

 
(2)
with respect to Stock—



Deferred Compensation Plan for Directors
 
8

--------------------------------------------------------------------------------


 

 
(A)
a single lump sum issuance, or

 

 
(B)
annual installments over a designated period of 5 years, which installments
shall each be treated as a separate payment, subject to the procedures
established under Section 4.3.

 

 
(c)
Default Elections. In the event the Participant fails properly to designate the
method of payment, subject to a subsequent election made under Section 4.3, such
amounts shall be payable in the form of a lump sum.

 
4.3
Subsequent Elections. Subject to Sections 4.1, 4.2, 4.9 and 4.10, a Participant
may not accelerate the timing or method of any payment under the Plan, except as
provided in the Regulations. Any change to an election regarding the timing or
method of payment must satisfy the following conditions:

 

 
(a)
the subsequent election to delay a payment must be made no later than 12 months
prior to the date of the first scheduled payment; and

 

 
(b)
the first payment must be deferred for a period of at least 5 years from the
date the payment would otherwise have been made.

 
In the case of a subsequent election to change the timing of monthly
installments, each subsequent election will apply to the installments to be made
over a 12-month period, starting with the first installment designated by the
Participant’s subsequent election.
 
If such subsequent election does not satisfy the conditions specified in this
section, the prior election shall be used to determine the method and timing of
payment. The last effective election accepted and acknowledged by the Committee
shall govern the payment of the applicable portion of the Participant’s Account.
Elections under this subsection will not affect the method or timing of payments
made on account of Hardship, Disability or death except as otherwise provided in
this article.
 
4.4
Payment upon Hardship. A Participant may apply for payment from his or her
Account to the extent that the Participant demonstrates to the reasonable
satisfaction of the Committee that he or she needs the specified funds due to
Hardship. The Committee may deny or approve all or any portion of a payment upon
Hardship upon terms permitted under the Code and Regulations, as determined in
its sole discretion.

 
4.5
Payment Following a Change in Control.

 

 
(a)
Payment Following a Change in Control. Notwithstanding any other provisions of
the Plan, in the event a Participant has not experienced an elected payment
event at the time of a Change in Control, then the Participant shall be entitled
to receive payment of his or her Account balance in a lump sum payment within 30
days of a Change in Control.

 

 
(b)
Payments Commenced. Following a Change in Control, any Participant (or
Beneficiary thereof) already receiving payments under the Plan shall continue to
receive the balance of the Participant’s Account paid according to the method
elected by the Participant, subject to the acceleration of payment pursuant to a
termination and liquidation of the Plan pursuant to Section 4.9(e).



Deferred Compensation Plan for Directors

9

--------------------------------------------------------------------------------



4.6
Payment upon Death. Upon a Participant’s death, the Participant’s Beneficiary
will be entitled to receive the balance of the future payments of the
Participant’s Account according to the method of payment elected by the
Participant. If the Participant has received all of the scheduled payments prior
to his or her death, no further benefits shall be due under the Plan.

 
4.7
Designation of Beneficiary. The Participant may designate a Beneficiary or
Beneficiaries to receive any amount due hereunder by the Participant by written
notice thereof to the Company at any time prior to his or her death and may
revoke or change the Beneficiary so designated without the Beneficiary’s consent
by written notice delivered to Company at any time and from time to time prior
to the Participant’s death. If the Participant is married and a resident of a
community property state, one half of any amount due under the Plan which is the
result of an amount contributed to the Plan during the Participant’s marriage is
the community property of the Participant’s spouse and the Participant may
designate a Beneficiary or Beneficiaries to receive only the Participant’s
one-half interest. If the Participant shall have failed to designate a
Beneficiary, or if no such Beneficiary shall survive him or her, then such
amount shall be paid to his or her estate. To be effective, Beneficiary
designations must be completed according to procedures established by the
Committee.

 
4.8
Administration of Payments. Payment of the lump sum or the first of a series of
installments shall be made or commence within 90 days following the date of the
payment event or identification of the Beneficiary, if later, as applicable, but
in no event later than the end of the 2½ month period following the Plan Year in
which occurs the payment event. Subsequent installments, if any, shall be made
on the first day of each month following the first installment as determined by
the Company. The amount of each installment shall be calculated by dividing the
Account balance as of the date of the payment by the number of installments
remaining pursuant to the Participant’s payment election.

 
4.9
Permitted Acceleration of Payments. To the extent permitted by Code Section 409A
and the Regulations, the Company shall commence or accelerate payment to
Participant, Participant’s Beneficiary or other appropriate payee the portion of
Participant’s Account authorized for payment in accordance with Code Section
409A and the Regulations, including the following:

 

 
(a)
amounts payable to an individual other than the Participant to the extent
necessary to fulfill a domestic relations order approved by the Committee in its
sole discretion;

 

 
(b)
de minimis cashout payments that result in the termination of the entirety of a
Participant’s interest in the Plan, a Deferred Compensation Plan maintained by
the Company and any other arrangement that is aggregated with the Plan under the
Regulations, if the payment is not greater than the dollar amount applicable
under Code Section 402(g)(1)(B) ($15,500 in 2007);

 
Deferred Compensation Plan for Directors
 
10

--------------------------------------------------------------------------------




 
(c)
payment to Participant to pay the Federal Insurance Contributions Act tax
imposed under Code Section 3101 and 3121(v)(2) on Eligible Compensation deferred
under the Plan, grossed up as permitted under the Regulations;

 

 
(d)
in the event the Plan with respect to that Participant fails to meet the
requirements of Code Section 409A and the Regulations, payment to Participant in
an amount not to exceed the amount required to be included in income as a result
of the failure to comply with the requirements of Code Section 409A and the
Regulations;

 

 
(e)
payment upon termination and liquidation of the Plan within 12 months following
a Liquidation, provided that payment is included in the Participant’s income in
the tax year in which occurs the latest of the Plan termination, lapse of any
substantial risk of forfeiture, or payment becomes administratively practicable;

 

 
(f)
payment upon termination and liquidation of the Plan pursuant to irrevocable
action taken by the Company within 30 days preceding or 12 months following a
Change in Control, provided that any other arrangement that is aggregated with
the Plan under the Regulations is also terminated and liquidated with respect to
each Participant that experienced the Change in Control; and

 

 
(g)
payment upon termination and liquidation of the Plan, provided that (i) Plan
termination and liquidation does not occur proximate to a downturn in the
Company’s financial health, (ii) any other arrangement that is aggregated with
the Plan under the Regulations is also terminated and liquidated with respect to
each Participant that experienced the Change in Control, (iii) no Plan
liquidation payments are made within 12 months following the date the Company
takes all necessary irrevocable action to terminate and liquidate the Plan (the
“termination date”) (other than payments payable for reasons other than Plan
liquidation), (iv) all payments are made within 24 months of the termination
date; and (v) the Company does not adopt a new plan that would be aggregated
with any terminated and liquidated plan if the same Participant participated in
both plans, at any time within 3 years following the termination date.

 
4.10
Permitted Delay of Payments. To the extent permitted by Code Section 409A and
the Regulations, the Company shall delay payment to Participant, Participant’s
Beneficiary or other appropriate payee the portion of Participant’s vested Plan
Benefit authorized for payment—

 

 
(a)
to the extent that the Committee reasonably anticipates that the Company’s
deduction with respect to such payment otherwise would be limited or eliminated
by application of Code Section 162(m);

 

 
(b)
to the extent that the Committee reasonably anticipates that the making of the
payment will violate federal securities laws or other applicable law; or

 

 
(c)
upon such other events and conditions as may be permitted under the Code and the
Regulations;



Deferred Compensation Plan for Directors
 
11

--------------------------------------------------------------------------------


 
provided that the payment shall be made at the earliest date at which the
Committee reasonably anticipates that the applicable circumstance specified
above is of no further force or effect.
 
ARTICLE 5. TRUST AND INVESTMENT
 
5.1
Accounts. The Company shall establish separate Accounts for each Participant who
participates in the Plan. No special fund shall be established nor shall any
note or security be issued by the Company with respect to a Participant’s
Accounts.

 
5.2
Participants’ Rights Unsecured. The right of the Participant or his or her
Beneficiary to receive a payment hereunder shall be an unsecured claim against
the general assets of the Company, and neither the Participant nor his or her
Beneficiary shall have any rights in or against any amount credited to his or
her Cash Account or Stock Account or any other specific assets of the Company,
except as otherwise provided in the Trust. Nothing contained in the Plan, and no
action taken pursuant to its provisions, shall create or be construed to create
a trust of any kind or a fiduciary relationship between the Plan and the Company
or any other person. 

 
5.3
Trust Agreement. The Company may establish the Trust for the purpose of
retaining assets set aside by the Company pursuant to the Trust Agreement for
payment of all or a portion of the amounts payable pursuant to the Plan. Any
benefits not paid from the Trust shall be paid solely from the Company’s general
funds, and any benefits paid from the Trust shall be credited against and
reduced by a corresponding amount the Company’s liability to the Participants
under the Plan. No special or separate fund, other than the Trust Agreement,
shall be established and no other segregation of assets shall be made to assure
the payment of any benefits hereunder. All Trust Funds shall be subject to the
claims of general creditors of the Company in the event the Company is insolvent
(as that term is defined in the Trust Agreement). The obligations of the Company
to pay benefits under the Plan constitute an unfunded, unsecured promise to pay
and Participants shall have no greater rights than general creditors of the
Company. Trust assets shall not, at any time, be located outside of the United
States or be transferred outside of the United States, whether or not such
assets are available to satisfy claims of general creditors.

 
5.4
Crediting and Debiting of Account. In accordance with and subject to the rules
and procedures that are established from time to time by the Committee, in its
sole discretion, amounts shall be credited or debited to a Participant’s Account
in accordance with the following rules:

 

 
(a)
Measurement Funds. The Committee shall select from time to time certain mutual
funds, insurance company separate accounts, indexed rates or other methods (the
“measurement funds”) for purposes of crediting or debiting additional amounts to
Participants’ Account. The Committee may discontinue, substitute or add a
measurement fund; provided however, that (1) any decision to retain, discontinue
or substitute a measurement fund shall be made in good faith, and (2) there
shall at all times be a minimum of 4 measurement funds of materially different
risk and return characteristics.



Deferred Compensation Plan for Directors

12

--------------------------------------------------------------------------------




 
(b)
Election of Measurement Funds. A Participant shall elect, according to
procedures establish by the Committee, one or more measurement fund(s) to be
used to determine the amounts to be credited or debited to his or her Account.
If a Participant does not elect any of the measurement funds as described in the
previous sentence, the Participant’s Account Balance may automatically be
allocated into a default measurement fund which is selected by the Committee. A
Participant may elect to change his or her measurement funds and/or allocations
among measurement funds from time to time according to procedures established by
the Committee. Each election shall be implemented according to procedures
established by the Committee and shall continue thereafter for each subsequent
day in which the Participant has an Account. The Committee may, in its sole
discretion, determine that an election is void, shall not be applied or shall be
substituted with the Trustee’s choice of measurement funds. The Committee may
also provide that a change shall not take effect for a specified period of time
following the Committee’s receipt of such an election.

 

 
(c)
Crediting or Debiting Method. The performance of each elected measurement fund
(either positive or negative) will be determined by the Committee based on the
performance of the measurement funds themselves. A Participant’s Account shall
be credited or debited not less frequently than on a monthly basis based on the
performance of each selected measurement fund for the corresponding period of
time.

 

 
(d)
No Actual Investment. Notwithstanding any other provision of this Plan that may
be interpreted to the contrary, the measurement funds are to be used for
measurement purposes only, and a Participant’s election of any such measurement
fund, the allocation of his or her Account thereto, the calculation of
additional amounts and the crediting or debiting of such amounts to a
Participant’s Account shall not be considered or construed in any manner as an
actual investment of his or her Account in any such measurement fund. In the
event that the Company or the Trustee, in its own discretion, decides to invest
funds in any or all of the investments on which the measurement funds are based,
no Participant shall have any rights in or to such investments themselves.

 
5.5
Voting of Stock Held in Stock Accounts. At the time of mailing of notice of each
annual or special stockholders’ meeting of the Company, the Company shall send a
copy of the notice and all proxy solicitation materials to each Participant who
has Stock held in a Stock Account, together with a voting direction form for
return to the proxy holder or its designee. The Participant shall have the right
to direct the proxy holder as to the manner in which the proxy holder is to vote
the Stock credited to the Participant’s Stock Account. The Trustee, in its sole
discretion, shall have the right to vote shares for which it has received no
directions from the Participant. With respect to all rights other than the right
to vote, the Company shall follow the directions of the Committee.



Deferred Compensation Plan for Directors
 
13

--------------------------------------------------------------------------------


 
ARTICLE 6. AMENDMENT AND TERMINATION
 
6.1
Amendment. The Committee shall have the right to amend the Plan at any time and
from time to time, including by retroactive amendment. Any such amendment shall
become effective upon the date stated therein, and shall be binding on all
Participants, except as otherwise provided in such amendment; provided, however,
that said amendment shall not adversely affect benefits previously accrued to
the affected Participant without the Participant’s written approval. Benefits
accruing to a Participant pursuant to any employment agreement in effect between
the Company and the Participant that entitles the Participant to participate in
and to certain rights under the Plan shall not be affected by an amendment of
the Plan except as required by Code Section 409A and the Regulations.


6.2
Termination. The Committee shall have the right to terminate and liquidate the
Plan to the fullest extent permitted by Code Section 409A, including (a)
termination of the Plan within 12 months following a Liquidation, or (b) within
30 days preceding or 12 months following a Change in Control, provided that such
termination following a Change in Control shall not result in a diminution of
benefits accrued under the Plan, or (c) the termination covers all arrangements
sponsored by the Company that would be aggregated with the Plan and cover any
Participant of the Plan, the termination does not occur proximate to a downturn
in the financial health of the Company, and payments are made after 12 months,
but within 24 months, following the termination.

 
ARTICLE 7. ADMINISTRATION
 
7.1
Administration. The Committee shall administer and interpret the Plan in
accordance with the provisions of the Plan and the Trust Agreement. Any
determination or decision by the Committee shall be conclusive and binding on
all persons who at any time have or claim to have any interest whatever under
the Plan. To the extent required to avoid penalties, the Committee intends to
interpret and operate the Plan in all respects in compliance with Code Section
409A and the Regulations.

 
7.2
Applying for Benefits. The following claims procedures are generally applicable
to claims filed under the Plan. To the extent required by law and to the extent
the Committee is ruling on a claim for benefits on account of a disability, the
Plan will follow, with respect to that claim, claims procedures required by law
for plans providing disability benefits.

 

 
(a)
General Procedures. Subject to the provisions of subsection (b), the following
procedures shall apply in the determination of claims under the Plan.

 

 
(1)
Filing a Claim. All applications and claims for benefits shall be filed in
writing by the Participant, his or her Beneficiary, or the authorized
representative of the claimant, by completing the procedures required by the
Committee. The procedures shall be reasonable and may include the completion of
forms and the submission of documents and additional information.

 

 
(2)
Review of Claim. The Committee shall review all applications and claims for
benefits and shall decide whether to approve or deny the claim in whole or in
part. If a claim is denied in whole or in part, the Committee shall provide
written notice of denial to the claimant within a reasonable period of time no
later than 90 days after the Committee receives the claim, unless special
circumstances require an extension of time for processing the claim. If an
extension is required, the Committee shall notify the claimant in writing
(including by electronic media) by the end of the initial 90-day period and
indicate the special circumstances requiring an extension of time and the date
by which the Committee expects to render a decision on the claim. The extension
shall not exceed an additional 90 days. The notice of denial shall be written
(including in electronic media) in a manner calculated to be understood by the
claimant and shall include the following:



Deferred Compensation Plan for Directors

14

--------------------------------------------------------------------------------




 
(A)
specific reasons for the denial;

 

 
(B)
specific references to pertinent Plan provisions;

 

 
(C)
description of any additional material or information necessary for the claimant
to perfect his or her claim and an explanation of why such material or
information is necessary; and

 

 
(D)
appropriate information as to the steps the claimant should take if he or she
wishes to submit the denied claim for review, including any applicable time
limits and including a statement of the claimant’s right to bring a civil action
under ERISA Section 502(a) following a denied claim on review.

 

 
(3)
Appealing a Claims Denial. If the claimant wishes a review of the denied claim,
he or she shall notify the Committee in writing within 60 days of the claimant’s
receipt of notification of the denied claim. The claimant or the claimant’s
representative may review pertinent Plan documents and may submit issues or
comments to the Committee in writing. The claimant or the claimant’s
representative may provide the Committee with a written statement of the
claimant’s position and with written materials in support of his or her
position, including documents, records and other information relating to the
claim. The claimant or the claimant’s representative may have, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to the claim. A document, record or other information
shall be considered relevant to the claim if such document, record or other
information (A) was relied upon in making the benefit determination, (B) was
submitted, considered or generated in the course of making the benefit
determination, without regard to whether such document, record or other
information was relied upon in making the benefit determination, or (C)
demonstrates compliance with the administrative processes and safeguards
designed to ensure and verify that benefit claim determinations are made in
accordance with the Plan and that, where appropriate, the Plan provisions have
been applied consistently with respect to similarly situated claimants.

 

 
(4)
Review of Appeal. The Committee shall forward all requests for review of a
denied claim together with all associated documents to the Chairman of the
Committee promptly after receipt. The Committee shall make its decision on
review solely on the basis of the written record, including documents and
written materials submitted by the claimant and/or the claimant’s
representative. The Committee shall make a decision on review within a
reasonable period of time, not later than 60 days after the Committee receives
the claimant’s written request for review unless special circumstances require
additional time for review of the claim. If the Committee needs an extension of
time to review the claim, it shall notify the claimant in writing before the end
of the initial 60-day period, and shall indicate the special circumstances
requiring an extension of time and the date by which the Committee expects to
render the determination on review. The extension shall not be longer than an
additional 60 days. The decision on review will be written in a manner
calculated to be understood by the claimant. If the claim is denied, the written
noticed shall include specific reasons for the decision as well as specific
references to pertinent Plan provisions on which the decision is based, a
statement of the claimant’s right to bring an action under ERISA Section 502(a)
and a statement that the claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant to the claimant’s claim for benefits, with “relevant”
defined as provided in the previous subsection.



Deferred Compensation Plan for Directors
 
15

--------------------------------------------------------------------------------




 
(b)
Determination of Disability. To the extent the Committee is determining a claims
for benefits under the Plan on account of a Disability, the above procedures
shall be modified as necessary to comply with ERISA Section 503 and Department
of Labor Regulations Section 2560.503-1(d).

 
7.3
Liability of Committee; Indemnification. To the extent permitted by law, the
Committee shall not be liable to any person for any action taken or omitted in
connection with the interpretation and administration of the Plan unless
attributable to his or her own bad faith or willful misconduct. The Committee
may employ legal counsel, consultants, actuaries and agents as they may deem
desirable in the administration of the Plan and may rely on the opinion of such
counsel or the computations of such consultant or other agent. The Committee
shall provide for the keeping of detailed written minutes of its actions
hereunder, which shall be reviewed by the legal counsel or the consultant
engaged by the Committee prior to their finalization.

 
7.4
Expenses. The costs of the establishment of the Plan and the adoption of the
Plan by the Company, including but not limited to legal and accounting fees,
shall be borne by the Company. The expenses of administering the Plan shall be
borne by the Trust; provided, however, that the Company shall bear, and shall
not be reimbursed by, the Trust for any tax liability of the Company associated
with the investment of assets by the Trust. All taxes associated with
participation in the Plan, including any tax liability under Code Section 409A,
shall be borne by the Participant.

 
ARTICLE 8. GENERAL AND MISCELLANEOUS
 
8.1
Rights Against the Company. Except as expressly provided by the Plan, the
establishment of the Plan shall not be construed as giving to any Participant or
to any person whomsoever, any legal, equitable or other rights against the
Company, or against its officers, directors, agents or shareholders, or as
giving to any Participant or Beneficiary any equity or other interest in the
assets, business or shares of the Company stock or giving any Participant the
right to continue rendering services to or for the benefit of the Company. The
services of any Participant shall be subject to termination (with or without
cause) to the same extent they would have been if the Plan had never been
adopted. The rights of a Participant hereunder shall be solely those of an
unsecured general creditor of the Company. Neither the Plan nor any action taken
hereunder shall be construed as giving to any Participant the right to continue
rendering services to or for the benefit of the Company or as affecting the
right of the Company to dismiss any Participant. Any benefit payable under the
Plan shall not be deemed salary or other compensation for the purpose of
computing benefits under any Participant benefit plan or other arrangement of
the Company for the benefit of its Participants.



Deferred Compensation Plan for Directors

16

--------------------------------------------------------------------------------



8.2
Assignment or Transfer. No right, title or interest of any kind in the Plan
shall be transferable or assignable by any Participant or Beneficiary or be
subject to alienation, anticipation, encumbrance, garnishment, attachment,
execution or levy of any kind, whether voluntary or involuntary, nor subject to
the debts, contracts, liabilities, engagements, or torts of the Participant or
Beneficiary. Any attempt to alienate, anticipate, encumber, sell, transfer,
assign, pledge, garnish, attach or otherwise subject to legal or equitable
process or encumber or dispose of any interest in the Plan shall be void.

 
8.3
Severability. If any provision of the Plan shall be declared illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
provisions of the Plan but shall be fully severable, and the Plan shall be
construed and enforced as if said illegal or invalid provision had never been
inserted herein.

 
8.4
Construction. The article and section headings and numbers are included only for
convenience of reference and are not to be taken as limiting or extending the
meaning of any of the terms and provisions of the Plan. Whenever appropriate,
words used in the singular shall include the plural or the plural may be read as
the singular. When used herein, the masculine gender includes the feminine
gender.

 
8.5
Governing Law. The validity and effect of the Plan and the rights and
obligations of all persons affected hereby shall be construed and determined in
accordance with the laws of the State of Delaware unless superseded by federal
law, which shall govern correspondingly.

 
8.6
Payment Due to Incompetence. If the Committee receives evidence that a
Participant or Beneficiary entitled to receive any payment under the Plan is
physically or mentally incompetent to receive such payment, the Committee may,
in its sole and absolute discretion, direct the payment to any other person or
trust which has been legally appointed by the courts or to any other person
determined by the Company to be a proper recipient on behalf of such person
otherwise entitled to payment, or any of them, in such manner and proportion as
the Company may deem proper. Any such payment shall be in complete discharge of
the Company’s obligations under the Plan.

 
8.7
Taxes. All amounts payable hereunder shall be reduced by any and all federal,
state, and local taxes imposed upon Participant or his or her Beneficiary, which
are required to be paid or withheld by the Company. The determination of the
Company regarding applicable income and tax withholding requirements shall be
final and binding on Participant.

 
8.8
Insurance. In the event that any Participant elects, in his or her discretion,
to independently purchase an insurance policy covering the inability of the Plan
or the Trust to make any payments to which Participant is entitled under the
Plan or the Trust, the Company shall use its best efforts to facilitate the
payment by Participant of any applicable excise taxes which become due as the
result of the payment of premiums under such policy. Nothing contained herein
shall be construed as an endorsement by the Company of the purchase of such a
policy or a recommendation by the Company that the purchase of such a policy is
necessary or desirable as the result of Participant’s participation in the Plan.
In the event that such insurance would result in adverse tax consequences to the
Participant, the Participant shall terminate such insurance.



Deferred Compensation Plan for Directors

17

--------------------------------------------------------------------------------



8.9
Attorney’s Fees. The Company shall pay the reasonable attorney’s fees incurred
by any Participant in an action brought against the Company to enforce the
Participant’s rights under the Plan, provided that such fees shall only be
payable in the event that the Participant prevails in such action.

 
8.10
Plan Binding on Successors and Assignees. The Plan shall be binding upon and
inure to the benefit of the Company and its successor and assigns and the
Participant and the Participant’s designee and estate.



Deferred Compensation Plan for Directors

18

--------------------------------------------------------------------------------


 
Acknowledgment
 
The undersigned Participant hereby acknowledges that the Company has selected
him or her as a participant in the Building Materials Holding Corporation 2005
Deferred Compensation Plan for Directors, as amended from time to time, subject
to all terms and conditions of the Plan, a copy of which has been received,
read, and understood by the Participant in conjunction with executing this
Acknowledgment. The Participant acknowledges that he or she has had satisfactory
opportunity to ask questions regarding his or her participation in the Plan and
has received satisfactory answers to any questions asked. The Participant also
acknowledges that he or she has sufficient knowledge and experience in financial
and business matters to be capable of evaluating the merits and risks of
participation in the Plan. The Participant understands that his or her
participation in the Plan shall not begin until this Acknowledgment has been
signed by the Participant and returned to the Company.
 
Building Materials Holding Corporation
 
Participant
           
By: __________________________________________
 
Signature: ______________________________________
     
Title: _________________________________________
 
Name: _________________________________________
     
Date: _________________________________________
 
Date: __________________________________________


Deferred Compensation Plan for Directors


--------------------------------------------------------------------------------


 